—Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered September 14, 1993, convicting defendant, upon his plea of guilty, of criminal use of a firearm in the first degree, an armed felony, and manslaughter in the first degree, and sentencing him to concurrent terms of 10 to 20 years and 62/3 to 20 years, respectively, unanimously affirmed.
Although the plea and sentence minutes indicate that defendant was promised the aforesaid concurrent sentences, and the terms of the agreement were confirmed on the record immediately prior to the sentencing, the court inadvertently, during its pronouncement, misstated the sentences by reversing them. Since the record makes plain that the court intended to impose the promised sentences, and merely misspoke, the court properly exercised its inherent power to correct its own errors, and resentenced defendant according to the original promise as understood by all parties (People v Wright, 56 NY2d 613; People v Minaya, 54 NY2d 360, cert denied 455 US 1024). Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.